Citation Nr: 1008719	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  09-13 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) 
based on a need for aid and attendance or being 
housebound.

2.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American 
Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1944 
to July 1946.

This matter initially came before the Board of 
Veterans' Appeals (Board) on an appeal from a rating 
decision issued by the Regional Office (RO) in 
Hartford, Connecticut.  In a decision and remand 
dated in June 2009, the Board decided all of the 
issues on appeal with the exception of those being 
address herein; those issues were remanded for 
additional development.  Such development having been 
completed, this matter was returned to the Board for 
appellate disposition.

The appellant testified at a hearing before a 
decision review officer (DRO) at the RO in February 
2009.

Please note this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. §20.900(c) 
(2007).  38 U.S.C.A. §7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is presently service connected for 
lumbosacral strain with degenerative changes and 
sciatic neuropathy, rated 60 percent disabling; 
degenerative arthritis of the left knee rated 30 
percent disabling; bilateral sensorineural hearing 
loss rated 20 percent disabling; varicose veins of 
the left leg rated 20 percent disabling; tinnitus 
rated 10 percent disabling; and degenerative 
arthritis of the right knee rated 10 percent 
disabling.  The Veteran's combined disability rating 
is 90 percent.  He is in receipt of a total 
disability rating by reason of individual 
unemployability (TDIU).

2.  The Veteran is not blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less or 
concentric contraction of the visual field to 5 
degrees or less; is not a patient in a nursing home 
due to mental or physical incapacity; and is able to 
perform his activities of daily living unassisted.  

3.  The Veteran is not permanently housebound due to 
service connected disabilities.  The Veteran is not 
confined to his dwelling and its immediate presence 
and is not institutionalized and restricted to the 
ward or clinical areas.

4.  The Veteran does not have a single service 
connected disability rated as 100 percent disabling 
and an additional service connected disability or 
disabilities independently rated at 60 percent 
separate and distinct from the 100 percent disability 
and involving different anatomical sections of bodily 
systems.

5.  The Veteran does not receiving permanent and 
total service connected disability due to the loss, 
or loss of use, of both lower extremities such as to 
preclude locomotion without the aid of braces, 
crutches, or a wheelchair; is not blind in both eyes 
having only light perception plus the anatomic loss 
or loss of use of one lower extremity; does not have 
the loss or loss of use of one lower extremity 
together with residuals or organic disease or injury 
to as to affect the function of balance or propulsion 
so as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; and does 
not have the loss or loss of use of one lower 
extremity together with the loss or loss of use of 
one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion 
without the aid of braced, crutches, canes, or a 
wheelchair.




CONCLUSIONS OF LAW

1.  The criteria for SMC based on the need for aid 
and attendance or being housebound were not met.  38 
U.S.C.A. 1114, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.350, 3.351, 3.352 
(2009).

2.  The criteria for specially adapted housing were 
not met.  38 U.S.C.A. 2101, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.350, 3.809, 
4.63.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants 
with substantiating their claims for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify 
the claimant of any information, and any medical or 
lay evidence, that is necessary to substantiate his 
or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 
186-187 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper VCAA notice must inform the 
claimant of any information and evidence not of 
record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  The Board notes 
that 38 C.F.R. § 3.159 was revised in part, effective 
May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The 
third sentence of 38 C.F.R. § 3.159(b)(1), which 
stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or 
filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before 
the initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Pelegrini v. 
Principi, 18 Vet. App. 112, 115 (2004).  However, the 
VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of 
the notice if such errors are not prejudicial to the 
claimant.  Id at 121.  Further, a defect in the 
timing of the notice may be cured by sending proper 
notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. 
Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to 
ensure that proper notice is provided unless it makes 
findings regarding the completeness of the record or 
other facts that would permit the conclusion that the 
notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal 
Circuit reaffirmed the importance of proper VCAA 
notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  Mayfield and its progeny instruct that a 
comprehensive VCAA letter, as opposed to a patchwork 
of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a 
pre-adjudicatory analysis of the evidence already 
contained in the record.  See, e.g. Mayfield v. 
Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), the United States Court of Appeals 
for Veterans Claims (Court) held that VCAA notice 
requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be 
notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id 
at 486.  

In this case, the Veteran was sent a letter in 
October 2007, prior to the initial adjudication of 
his claim for that benefit, which explained what the 
evidence needed to show in order to establish 
eligibility for aid and attendance/housebound 
benefits.  This letter also informed the Veteran what 
evidence that VA already received, the types of 
evidence that VA was responsible for obtaining on 
behalf of the Veteran, and the types of evidence that 
VA would make reasonable efforts to obtain if 
sufficiently identified by the Veteran.  The Veteran 
was sent a letter in November 2007 that explained 
what the evidence needed to show in order to 
establish eligibility for SMC based on the need for 
aid and attendance or being housebound and which 
explained the manner whereby VA assigns disability 
ratings and effective dates therefore.  This notice 
also explained the respective duties of VA and the 
Veteran with respect to obtaining evidence in support 
of his claim.  

In addition to its duties to provide various notices 
to claimants, VA also must make reasonable efforts to 
assist them in obtaining the evidence that is 
necessary to substantiate their claims, unless no 
reasonable possibility exists that such assistance 
would aid in substantiating the claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has of record evidence including 
VA treatment records, service treatment records, and 
various written statements that were submitted by the 
Veteran.  A transcript of the Veteran's testimony at 
a February 2009 hearing at the RO is also of record.  
The Veteran was afforded a VA examination with 
respect to the claims decided herein that addressed 
his functional capacity.  The Board finds that this 
examination was adequate for rating purposes.

For the reasons set forth above, the Board finds that 
VA satisfied its obligations pursuant to the VCAA.

The Board also finds that the instructions set forth 
in its decision and remand dated in June 2009 were 
substantially complied with.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  See also Dyment v. West 
13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 
287 F.3d 1377, 147 (2002) (remand not required under 
Stegall where Board's remand instructions were 
substantially complied with).  The remand instructed 
that the Veteran be examined with respect to his 
physical disabilities to determine the needed for 
regular aid and attendance, housebound status, and 
the need for specially adapted housing.  This was 
accomplished in August 2009; while the examiner did 
not review the claims file prior to the examination, 
she did so afterwards and prepared an addendum 
indicating that no changes to her report were 
indicated based on the information contained therein.  
The Veteran's claim was thereafter readjudicated in a 
Supplemental Statement of the Case (SSOC) dated in 
November 2009.  Thus, the requirements of Stegall and 
Dyment were met. 

Substantive Claims

        A.  SMC Based on the Need for Aid and Attendance 
or Being 
        Housebound

The Veteran claims that he is entitled to SMC based 
on the need for aid and attendance or being 
housebound.  In various written correspondence, the 
Veteran indicated that he is unable to utilize the 
stairs to go into his basement where various 
electrical systems, the furnace, and central air 
conditioning until are located and that he has to 
wear knee braces and use a cane to ambulate.  He is 
afraid that he will fall down the stairs if he tries 
to go to the basement.  A nurse reportedly comes to 
visit him at his residence twice per week.  However, 
the reason for these visits is unclear, although 
there is some suggestion it is to help with 
medication.  The Veteran believes that these factors 
meet the criteria for SMC based on the need for aid 
and attendance and/or being housebound.

The Veteran is presently service connected for 
lumbosacral strain with degenerative changes and 
sciatic neuropathy, rated 60 percent disabling; 
degenerative arthritis of the left knee rated 30 
percent disabling; bilateral sensorineural hearing 
loss rated 20 percent disabling; varicose veins of 
the left leg rated 20 percent disabling; tinnitus 
rated 10 percent disabling; and degenerative 
arthritis of the right knee rated 10 percent 
disabling.  The Veteran's combined disability rating 
is 90 percent.  He is in receipt of a total 
disability rating by reason of individual 
unemployability (TDIU).

The criteria for determining whether SMC is payable 
by reason of need of aid and attendance is set forth 
in 38 C.F.R. § 3.351, which in pertinent part 
provides:

(b) ...Need for aid and attendance means helplessness 
or being so nearly helpless as to require the regular 
aid and attendance of another person. The criteria 
set forth in paragraph (c) of this section will be 
applied in determining whether such need exists.

(c) Aid and attendance; criteria. The veteran, 
spouse, surviving spouse or parent will be considered 
in need of regular aid and attendance if he or she:

(1) Is blind or nearly so blind as to have 
corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or

(2) Is a patient in a nursing home because of 
mental or physical incapacity; or

(3) Establishes a factual need for aid and 
attendance under the criteria set forth in 38 
C.F.R. § 3.352(a).

38 C.F.R. § 3.352(a) provides:

The following will be accorded consideration in 
determining the need for regular aid and 
attendance: inability of claimant to dress or 
undress himself, or to keep himself ordinarily 
clean and presentable; frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of the 
particular disability cannot be done without aid 
(this will not include the adjustment of 
appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, 
lacing at the back, etc.); inability of claimant 
to feed himself through loss of coordination of 
upper extremities or through extreme weakness; 
inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect 
the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a).

[Being] "[b]edridden" will be a proper basis for 
the aid and attendance determination and is 
defined as that condition which, through its 
essential character, actually requires that the 
claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the 
greater-or-lesser part of the day to promote 
convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions 
enumerated above be found to exist before a 
favorable rating may be made.  The particular 
personal functions that the claimant is unable to 
perform should be considered in connection with 
his condition as a whole.  It is only necessary 
that the evidence establish that the claimant is 
so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, 
as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the 
claimant's condition is such as would require him 
to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  
Id.

The performance of the necessary aid and attendance 
service by a relative of the claimant or other member 
of his or her household will not prevent the granting 
of the additional allowance. 38 C.F.R. §3.352(c).

Although a Veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to 
establish entitlement to aid and attendance, the 
Court has held that it is logical to infer there is a 
threshold requirement that "at least one of the 
enumerated factors be present." Turco v. Brown, 9 
Vet. App. 222, 224 (1996).

Special monthly compensation at the housebound rate 
is also payable where the veteran has a single 
service-connected disability rated as 100 percent and 
(1) has additional service-connected disability or 
disabilities independently ratable at 60 percent, 
separate and distinct from the 100 percent service-
connected disability and involving different 
anatomical segments or bodily systems, or (2) is 
permanently housebound by reason of service-connected 
disability or disabilities. This latter requirement 
is met when the Veteran is substantially confined as 
a direct result of service-connected disabilities to 
his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and 
it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime. 38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(i).

The Veteran was examined by VA in August 2009.  At 
that time, the Veteran reported that he was becoming 
more forgetful with age and, although he used a 
medication box, he sometimes forgot to take his 
medication because he forgot what day of the week it 
was.  He reported that he lived in a one story ranch 
style home.  He had difficulty descending the 
basement stairs, where the main circuit breaker in 
his residence is located, due to his knee pain.  

The Veteran was not hospitalized or bedridden and 
drove to the examination himself; he arrived early 
and unassisted.  The Veteran reported that he had 
perfect vision in both eyes, with his most recent eye 
examination having been in 2008.  A review of that 
December 2008 eye examination indicates that the 
Veteran had minor refractive error (20/30 without 
correction) in each eye and utilizes reading glasses.  

The Veteran reported that he cooked his own meals and 
cleaned his home without assistance.  He drove to the 
cemetery to visit his wife's grave approximately 3 
times per week and then visited his son at his son's 
place of employment.  When he is home, he watched 
television.  He attended monthly Disabled American 
Veterans (DAV) meetings and worked as a DAV National 
Service Officer assisting other Veterans with their 
claims.  

Upon examination, the Veteran was in no acute 
distress, was well nourished and well developed, 
oriented, and cooperative.  He ambulated using a 
straight cane and knee braces.  There was no evidence 
of malnourishment.  There were no functional 
restrictions with respect to the upper extremities.  
The Veteran was able to feed himself, dress himself, 
and bathe, shave, and toilet independently.  He did 
not have any amputations.

The Veteran had mild functional restrictions in both 
lower extremities due to pain.  He wore fitted knee 
braces, but there was no muscle atrophy, 
contractures, weakness, lack of coordination, or 
other interference with his ability to use his legs.  
There was crepitus and objective evidence of painful 
motion in both knees.  He was able to achieve 0 to 
125 degrees of flexion with pain at 125 degrees and 
full extension of his right knee.  There was no 
evidence of fatigue, weakness, lack of endurance, or 
incoordination.  The median and collateral ligaments 
and anterior and posterior cruciate ligaments were 
normal to testing and the McMurray's test was 
negative.  The was some joint line tenderness but no 
objective evidence of edema, effusions, instability, 
weakness, redness, heat, or abnormal movement.  The 
results with respect to the left knee were 
substantially the same, except that the Veteran could 
achieve only 120 degrees of flexion on the left with 
pain at 120 degrees.  He was unable to balance on one 
foot, but had no difficulty arising from a sitting 
position.

The Veteran could flex his cervical spine forward to 
40 degrees, extend to 20 degrees, rotate to 30 
degrees in each direction, and laterally flex to 10 
degrees in each direction.  There was pain at all of 
the extremes of these ranges of motion.  While the 
joint was painful on motion, its function was not 
additionally limited by pain, fatigue, weakness, or 
lack of endurance after repetitive use.  There were 
no postural abnormalities, fixed spinal deformities, 
or abnormalities of the cervical spine musculature.  

The Veteran could flex his thoracolumbar spine 
forward to 85 degrees, extend to 30 degrees, rotate 
to 25 degrees on the right and 30 degrees on the 
left, and laterally flex to 10 degrees on the right 
and 5 degrees on the right.  There was pain at the 
extremes of lateral flexion.  There was objective 
evidence of pain with guarding, but no objective 
evidence of spasm, weakness, tenderness, or atrophy.  
The Veteran's spinal contour was preserved.  The 
Veteran did not have muscle spasm or guarding that 
was severe enough to result in an abnormal gait or 
abnormal spinal contour and there were no postural 
abnormalities, fixed spinal deformities, or muscular 
abnormalities of the back.

The Veteran reported that he was able to walk with a 
cane and bilateral fixed braces.  However, the 
Veteran was able to walk into the hallway from the 
examination room without using his cane.  The Veteran 
indicated that he could leave his home whenever he 
wished.  

The Veteran did not have any active ear disease.  His 
lungs sounded normal.  His heart did have an 
irregular rate and rhythm but there were no heaves or 
other pericardial movements.  The Veteran did have 
trace lower extremity edema with the left side 
greater than the right.  He had full muscle strength 
in all extremities with no atrophy and normal deep 
tendon reflexes.  There were no involuntary 
movements.  However, he was unable to heel and toe 
walk or tandem walk.  There was no evidence of 
sensory loss.  The Veteran's skin was normal.  His 
behavior, comprehension, coherence, and emotional 
range were normal during the examination.  

The examiner noted that the Veteran was independent 
in all activities of daily living.  While the 
Veteran's degenerative joint disease of the neck, 
spine, and bilateral knees caused pain, these 
disabilities caused only mild to moderate functional 
impairment.  However, these impairments did not 
prevent the Veteran from leaving his home, driving a 
car, cleaning, or performing similar activities, 
aside from his difficulty utilizing the basement 
steps in his home.  He occasionally had severe 
nosebleeds requiring hospital treatment due to his 
Coumadin therapy.  In a written statement that was 
received by VA in March 2009 the Veteran indicated 
that these nose bleeds occurred 4 times over a period 
of a few years.

The examiner concluded that the Veteran did not 
require the assistance of another person in attending 
to the ordinary activities of daily living and did 
not need the assistance of another person in 
protecting himself from the ordinary hazards of his 
daily environment.  Additionally, the Veteran was not 
restricted to his home or the immediate vicinity 
thereof.

The Veteran's VA treatment records indicate he 
regularly attended appointments without assistance.  
His only noted problems getting to appointments were 
related to when his car broke down and required 
repair at which time he experienced transportation 
difficulties.  The Veteran reported that at times he 
visits a senior center.  He has had financial 
difficulties due to inadequate income to cover 
accumulated bills but did not report any other recent 
problems to his social worker.  He planned to file 
for bankruptcy to alleviate this problem.  While the 
Veteran reported receiving nursing visits twice a 
week in written correspondence in the claims file, 
this is not documented in his VA treatment records 
and the reason for these visits cannot be ascertained 
from the claims file.  

At his hearing at the RO in February 2009, the 
Veteran testified that he sometimes had 
uncontrollable nose bleeds that required hospital 
treatment.  This occurred 4 or 5 times over the last 
5 or 6 years.  He had difficulty finding someone to 
drive him to the hospital on the most recent occasion 
that this occurred.  He felt weak for a few days 
afterwards.  He would like to have a nurse come to 
his house a few times a week just to check that there 
has not been an emergency.  He is in pain a lot and 
does not walk much for that reason.  He performs all 
of his activities of daily living but testified that 
"it is not easy to do so."  He is troubled that he 
has difficulty going down to the basement to check on 
the circuit breaker and other home maintenance 
systems that are located in the basement.  

The facts do not establish the Veteran's eligibility 
for SMC based on aid and attendance or housebound 
status.  The Veteran is not housebound.  He is able 
to leave his house at will, including driving to the 
cemetery, to visit his son, and to attend medical 
appointments.  He does not have a single 100 percent 
rating with additional 60 percent rating.

The Veteran does not require aid and attendance, 
insofar as he is able to perform all of his 
activities of daily living without assistance.  While 
he uses knee braces and sometimes uses a cane, his 
bilateral knee pain is not equivalent to the loss of 
use of either lower extremity.  He does not require 
the assistance of another person to walk and is able 
to walk around his house, clean, perform other 
household tasks as needed, and attend medical 
appointments unassisted when he has access to a 
vehicle.  His only stated difficulties involve going 
down into the basement and, on occasion, forgetting 
to take his medication.  While the Veteran may be 
legitimately concerned that since he lives alone no 
one will be with him if an emergency occurs, this is 
not a basis to award SMC.  

Additionally, the Veteran is not rated 100 percent 
disabled for any one disability and 60 percent 
disabled for one or more additional disabilities 
affecting a different body system.  The Veteran's 
total disability rating is 90 percent, and he is paid 
at the 100 percent rate by reason of individual 
unemployability.

The Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance 
of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the 
preponderance of the evidence is against the 
Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, SMC is denied.

	B.  Specially Adapted Housing 

The Veteran contends that he is entitled to specially 
adapted housing because his knee pain makes it 
difficult for him to access his basement, where his 
home's main circuit breaker, furnace, and air 
conditioning unit are located.  This causes him a 
great deal of concern.  

A certificate of eligibility for assistance in 
acquiring specially adapted housing may be awarded to 
a veteran who served on active duty after April 20, 
1898, and is receiving compensation for permanent and 
total service-connected disability due to (1) the 
loss, or loss of use, of both lower extremities, such 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (2) blindness in 
both eyes, having only light perception, plus, the 
anatomical loss or loss of use of one lower 
extremity, or (3) the loss or loss of use of one 
lower extremity together with residuals of organic 
disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a 
wheelchair, or (4) the loss or loss of use of one 
lower extremity together with the loss or loss of use 
of one upper extremity which so affect the functions 
of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a 
wheelchair.  38 U.S.C.A. § 2101; 38 C.F.R. § 
3.809(a)-(b)/

The term "loss of use" of a hand or foot is defined 
at 38 C.F.R. § 3.350(a)(2) as that condition where no 
effective function remains other than that which 
would be equally well served by an amputation stump 
at the site of election below the elbow or knee with 
the use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation 
stump with prosthesis.  See also 38 C.F.R. § 4.63 
(2007).

Examples under 38 C.F.R. § 3.350(a)(2) which 
constitute loss of use of a foot include extremely 
unfavorable ankylosis of the knee, complete ankylosis 
of two major joints of an extremity, shortening of 
the lower extremity of 3 1/2 inches or more, and 
complete paralysis of the external popliteal (common 
peroneal) nerve and consequent foot-drop, accompanied 
by characteristic organic changes including trophic 
and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of that nerve.  
See also 38 C.F.R. § 4.63 (2007).

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the 
Court stated that the relevant inquiry concerning 
loss of use is not whether amputation is warranted 
but whether the claimant has had effective function 
remaining other than that which would be equally well 
served by an amputation with use of a suitable 
prosthetic appliance. The Court also stated that in 
accordance with 38 C.F.R. § 4.40, the Board is 
required to consider the impact of pain in making its 
decision and to articulate how pain on use was 
factored into its decision.

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only 
provide examples and not an exclusive list of 
manifestations of loss of use of a foot or hand.  It 
is not expected, especially with the more fully 
described grades of disabilities, that all cases will 
show all the findings specified; findings 
sufficiently characteristic to identify the disease 
and the disability there from are sufficient; and 
above all, a coordination of rating with impairment 
of function will be expected in all cases.  See 38 
C.F.R. § 4.21 (2007) (application of rating 
schedule); see also Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) (the specified factors for each 
incremental rating were examples rather than 
requirements for a particular rating; analysis should 
not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme).

The term "preclude locomotion" means the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may 
be possible.  38 C.F.R. § 3.809(d) (2009).

The Veteran does not meet any of these criteria.  He 
has 20/30 uncorrected vision in both eyes and full 
use of his upper extremities.  While he uses knee 
braces and sometimes uses a cane, his bilateral knee 
pain is not equivalent to the loss of use of his 
knees.  He still has mobility of his knees; there is 
no ankylosis of the knees, and he has full strength 
and sensation in his lower extremities.  He is able 
to ambulate sufficiently to perform all of his 
activities of daily living on his own and to engage 
in activities outside of his home, although he does 
not like to walk a lot. 

The only problem identified by the Veteran with 
getting around his home involves the use of the 
basement stairs.  The Veteran has a ranch style house 
where all living amenities are located on one floor 
and there is no need for him to regularly go into the 
basement.  Rather, the only reasons the Veteran 
identified for going to the basement were to reset 
the main circuit breaker after power outages and to 
check on the heating and air conditioning systems.  
Moreover, the Veteran did not indicate that he was 
unable to perform these activities, just that it was 
difficult.  

The Board considered the benefit of the doubt 
doctrine.  However, the weight of the evidence is 
against the Veteran's claim.  See, e.g., 1 Vet. App. 
at 55; 38 U.S.C.A. § 5107(b). 


                                                            
(CONTINUED ON NEXT PAGE)



ORDER

SMC based on a need for aid and attendance or being 
housebound is denied.

Specially adapted housing is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


